Claims Allowed
1.	Claims 1-21 are allowed.
Reasons for Allowance

2.	The following is examiner’s statement of reasons for allowance: the claimed invention is directed to:

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

Independent claim 1 identifies the uniquely distinct features: “and a distance between a center region(FIG. 3: portion of 15’s top surface that is concave) of the at least one first light diffusion part(FIG. 3: 15) and the corresponding light emitting device package(FIG. 3: 14) is less than a distance between an edge region(FIG. 3: portion of 15’s top surface that is straight) of the at least one first light diffusion part(FIG. 3: 15) and the corresponding light emitting device package(FIG. 3: 15)”, with all other limitations as claimed.
The closest prior art, U.S. Patent Pub. No. 2005/0007516 A1 to Hong et al. (“Hong”) and U.S Patent Pub. No. 2015/0060905 A1 to Nam et al. (“Nam”), either singularly or in combination, fails to anticipate or render obvious the above underlined features associated with other features of this claim.  

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

	More specifically, as to claim 1 Hong discloses a display module (FIG. 11; ¶0074) comprising:
	a circuit board(232)(FIG. 11; ¶0068);
	a plurality of light emitting device packages(234)(FIG. 11; ¶0074) disposed on the circuit board(232)(FIG. 11; ¶0068) and electrically coupled to the circuit board(232)(FIG. 11; ¶0068); and
	a coating unit(210)(FIG. 11; ¶0075) coated with coating solution containing a light diffusion agent (¶0069) covers the plurality of light emitting device packages(234)(FIG. 11; ¶¶0074-0075) and fills in part of a gap between the plurality of light emitting device packages(234)(FIG. 11; ¶0074),
	wherein the coating unit(210)(FIG. 11; ¶0075) further comprises at least one first light diffusion part(220)(FIG. 11: 210; ¶0076) that is curvedly formed on a surface of the coating unit onto which light(238)(FIG. 11; ¶0076) emitted from the plurality of light emitting device packages(234)(FIG. 11; ¶0076) is incident (FIG. 11: 210; ¶0075, especially – “the holes 220 are concave with a circular or polygonal shape”), and
	wherein the at least one first light diffusion part(220)(FIG. 11: 210; ¶0076) is concavely formed to face a corresponding light emitting device package(234)(FIG. 11; ¶0076) among the plurality of light emitting device packages(234)(FIG. 11; ¶0076), has a length equivalent to a length of the corresponding light emitting device package(234)(FIG. 11, 210, 234; ¶0076 – each hole in 210 and its adjacent LED package 234 have a same length as shown in FIG. 11)
	Hong does not expressly disclose a coating unit fills in a gap between the plurality of light emitting device packages, and a distance between a center region of the at least one first light diffusion part and the corresponding light emitting device package is less than a distance between an edge region of the at least one first light diffusion part and the corresponding light emitting device package.

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale

Nam discloses a coating unit(470 or 570)(FIGs. 4-5; ¶¶0059, 0062-0063)
fills in a gap between the plurality of light emitting device packages(250 or 250-251 & 253 or 250-251, 253 & 555)(FIGs. 4-5; ¶¶0043, 0059, 0061-0062).
	Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify Hong to with Nam to provide a display module having a more uniform dispersion of light (i.e., by enhancing the 
Hong and Nam do not teach and a distance between a center region of the at least one first light diffusion part and the corresponding light emitting device package is less than a distance between an edge region of the at least one first light diffusion part and the corresponding light emitting device package”, with all other limitations as claimed.

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

Independent claim 14 identifies the uniquely distinct features: “and a distance between a center region(FIG. 3: portion of 15’s top surface that is concave) of the at least one first light diffusion part(FIG. 3: 15) and the corresponding light emitting device package(FIG. 3: 14) is less than a distance between an edge region(FIG. 3: portion of 15’s top surface that is straight) of the at least one first light diffusion part(FIG. 3: 15) and the corresponding light emitting device package(FIG. 3: 15)”, with all other limitations as claimed.
The closest prior art, U.S. Patent Pub. No. 2005/0007516 A1 to Hong et al. (“Hong”), U.S Patent Pub. No. 2015/0060905 A1 to Nam et al. (“Nam”) and U.S. Patent Pub. No. 2009/0225506 A1 to Lee et al. (“Lee”), either singularly or in combination, fails to anticipate or render obvious the above underlined features associated with other 

    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale

	More specifically, as to claim 14 Hong discloses a display apparatus(200)(FIG. 10; ¶0067) comprising:
	a display module (FIG. 11; ¶0074), the display module (FIG. 11; ¶0074) comprising a plurality of light emitting device packages(234)(FIG. 11; ¶0074) and a coating unit(210)(FIG. 11; ¶0075), the plurality of light emitting device packages(234)(FIG. 11; ¶0074) being disposed on a circuit board(232)(FIG. 11; ¶0068) and electrically coupled to the circuit board(232)(FIG. 11; ¶0068), and the coating unit(210)(FIG. 11; ¶0075) coated with coating solution containing a light diffusion agent (¶0069) covers the plurality of light emitting device packages (234)(FIG. 11; ¶¶0074-0075) and fills in part of a gap between the plurality of light emitting device packages(234)(FIG. 11; ¶0074); and
	wherein the coating unit(210)(FIG. 11; ¶0075) further comprises at least one first light diffusion part(220)(FIG. 11: 210; ¶0076) that is curvedly formed on a surface of the coating unit onto which light(238)(FIG. 11; ¶0076) emitted from the plurality of light emitting device packages(234)(FIG. 11; ¶0076) is incident (FIG. 11: 210; ¶0075, especially – “the holes 220 are concave with a circular or polygonal shape”),
	and wherein the at least one first light diffusion part(220)(FIG. 11: 210; ¶0076) is concavely formed to face a corresponding light emitting device package(234)(FIG. 11; ¶0076) among the plurality of light emitting device packages(234)(FIG. 11; ¶0076), has a length equivalent to a length of the corresponding light emitting device package(234)(FIG. 11, 210, 234; ¶0076 – each hole in 210 and its adjacent LED package 234 have a same length as shown in FIG. 11).
	Hong does not expressly disclose a display apparatus comprising:
	a plurality of display modules, each of the plurality of display modules comprising a plurality of light emitting device packages and a coating unit, the plurality of light emitting device packages being disposed on a circuit board and electrically coupled to the circuit board, and the coating unit fills in a gap between the plurality of light emitting device packages; and
	a controller configured to electrically couple the plurality of display modules and control the plurality of display modules,
	wherein the coating unit further comprises at least one first light diffusion part that is curvedly formed on a surface of the coating unit onto which light emitted from the plurality of light emitting device packages is incident,
	wherein the at least one first light diffusion part is concavely formed to face a corresponding light emitting device package among the plurality of light emitting device packages and has a length equivalent to a length of the corresponding light emitting device package, and a distance between a center region of the at least one first light diffusion part and the corresponding light emitting device package is less than a distance between an edge region of the at least one first light diffusion part and the corresponding light emitting device package.
	Nam discloses and the coating unit(470 or 570)(FIGs. 4-5; ¶¶0059, 0062-0063) fills in a gap between the plurality of light emitting device packages(250 or 250-251 & 253 or 250-251, 253 & 555)(FIGs. 4-5; ¶¶0043, 0059, 0061-0062).
	Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify Hong with Nam to provide a display apparatus having a more uniform dispersion of light (i.e., by enhancing the dispersion of light into the gap between the LED packages).

    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale

Lee discloses a display apparatus (FIG. 1A; ¶0039) comprising: a plurality of display modules(10)(FIG. 1A; ¶0040); and a controller (¶0040) configured to electrically couple the plurality of display modules(10)(FIG. 1A; ¶0040) and control the plurality of display modules(10)(FIG. 1A; ¶0040).
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify Hong and Nam with Lee to provide a display apparatus that is large and flat with a small bezel region (¶¶0007-0009 and 0041).
	Hong, Nam and Lee do not teach and a distance between a center region of the at least one first light diffusion part and the corresponding light emitting device package is less than a distance between an edge region of the at least one first light diffusion part and the corresponding light emitting device package, with all other limitations as claimed.
Other Relevant Prior Art
3.	Other relevant prior art includes:
(i)	U.S. Patent Pub. No. 2011/0292302 A1 to Park et al. (see e.g., FIG. 2: 101, 111; ¶0081 – this discloses a light emitting device package that includes a plurality of light emitting elements that respectively emit red, green and blue light).

    PNG
    media_image7.png
    200
    400
    media_image7.png
    Greyscale

    PNG
    media_image8.png
    200
    400
    media_image8.png
    Greyscale

(ii)	U.S. Patent Pub. No. 2015/0062872 A1 to Song et al. (see e.g., FIGs. 6, 14: 110, 13, 115, 117, 155; ¶¶0068, 0089 – this discloses a light diffusion part {Fig. 6: 155} and a 

    PNG
    media_image9.png
    200
    400
    media_image9.png
    Greyscale

    PNG
    media_image10.png
    200
    400
    media_image10.png
    Greyscale

Conclusion
4.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid prosecution delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIRK W HERMANN whose telephone number is (571) 270-3891.  The examiner can normally be reached on Monday-Friday, 10am-7pm, EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LunYi Lao can be reached on (571) 272-7671.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  If you 
/KIRK W HERMANN/Examiner, Art Unit 2692